IN THE UNITED STATES DISTRICT COURT FOR aids

THE SOUTHERN DISTRICT OF GEORGIA peSPUDE RSet

SAVANNAH DIVISION A019 ANID <5 PM IO: |

MARLON LAWSHAWN KING,

Petitioner,

CASE NOS. CV419-060
CR416-354

Vis
UNITED STATES OF AMERICA,

Respondent.

a a a a

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation, to which no objections have been filed. (Doc. 4.)
After careful consideration and review of the record, the report
and recommendation is ADOPTED as the Court’s opinion in this case.
Accordingly, Petitioner’s Motion to Vacate, Set Aside or Correct
Sentence is (Doc. 1) DENIED. In addition, Petitioner is not
entitled to a Certificate of Appealability, rendering moot any
request to proceed in forma pauperis on appeal. The Clerk is
DIRECTED to close this case.

SO ORDERED this £e day of August 2019.

C27? ?7

WILLIAM T. MOORE, 4R.
- UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
